                                            Case 5:21-cv-03939-NC Document 6 Filed 07/30/21 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10
                                         CORNELIUS V. LEE,                                    Case No.21-cv-03939-NC
                                  11
                                                       Plaintiff,                             ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                                 v.                                           Re: Dkt. No. 5
                                  13
                                         UNKNOWN,
                                  14
                                                       Defendant.
                                  15
                                  16
                                  17          Plaintiff, a prisoner at High Desert State Prison in Susanville, California (“HDSP”),
                                  18   sent a letter to the Honorable Judge Wilken regarding a denial of medical treatment at
                                  19   HDSP. See Dkt. No. 1. In an effort to protect Plaintiff’s rights, the Clerk of the Court
                                  20   opened a new matter regarding the alleged denial of medical treatment. That same day, the
                                  21   Clerk sent Plaintiff a notice that Plaintiff needed to file a formal complaint in order to
                                  22   pursue this matter. See Dkt. No. 2.
                                  23          In response, Plaintiff filed a letter stating that “[t]here must be some mistake,
                                  24   because [Plaintiff] never filed a complaint or petition,” and further stating that Plaintiff
                                  25   never intended to pursue any legal action in this District. See Dkt. No. 5. Plaintiff asked
                                  26   the Court to “please correct this error.” Id.
                                  27
                                  28
                                           Case 5:21-cv-03939-NC Document 6 Filed 07/30/21 Page 2 of 2




                                   1             Because Plaintiff never intended to initiate a civil action in this District, the Court
                                   2   will grant Plaintiff’s request and dismiss this matter. No filing fee will be due for this
                                   3   action.
                                   4             The Clerk shall close the file.
                                   5             IT IS SO ORDERED.
                                   6
                                   7   Dated: July 30, 2021                          _____________________________________
                                                                                           NATHANAEL M. COUSINS
                                   8                                                       United States Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
